DETAILED ACTION

This office action is a response to the request for continued examination filed on 6/30/2021. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 6/30/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for controlling an electronic device which involves communicating with an access point (AP) to obtain information associated with a communication network between the AP and the electronic device. A bandwidth of the communication network is estimated based on the obtained information to identify whether the network has an error based on the estimated bandwidth. Guide information is provided based on the estimated bandwidth being above or below a threshold level and for solving the error caused by the electronic device or the AP. 
Closest prior art include Cole (US 2008/0081580), Mittal et al. (US 2013/0297819), and Lehew et al. (US 7940686). Cole discloses a method for managing a mobile device with a plurality of 
Mittal discloses a system for bandwidth allocation and estimation where a device includes a bandwidth estimation module which estimates available bandwidth with respect to the device and an access point. A control module in the device may monitor a packet loss rate and/or a delay rate being above a threshold. 
Although Lehew discloses regarding using a visual or audio user interface to inform the user when the throughput is above or below a threshold; prior art on record does not disclose the features of providing guide information for solving the error caused by the electronic device or the AP, where the first guide information is provided based on the error not caused by the device or the AP, and the second guide information is provided based on the error caused by the device or the AP. 
Claims 1, 11, 20 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of providing guide information for solving the error caused by the at least one of the electronic device or the AP device or the error not caused by the electronic device or the AP device based on the identification result, wherein the first guide information is provided based on identifying the error not caused by the electronic device or the AP device and second guide information is provided based on identifying the error caused by the at least one of the electronic device or the AP device, the first guide information including different information from the second guide information; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414